Citation Nr: 1420583	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel 




INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1968 to June 1977.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied service connection for both hypertension and erectile dysfunction.  In August 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In September 2011, the Appeals Management Center (AMC) granted service connection for erectile dysfunction; assigned a noncompensable evaluation for that disability; granted special monthly compensation based on the loss of use of a creative organ; and effectuated the awards as of February 22, 2006.  In February 2013, the Board remanded the issue of service connection for hypertension to the RO for additional action.  

In November 2013 the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in internal medicine.  In December 2013, the requested VHA opinion was incorporated into the record.  In January 2014, the Veteran and his accredited representative were provided with a copy of the VHA opinion.  In March 2014, the accredited representative submitted additional argument.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  The Veteran did not sustain vascular injury or disease or chronic symptoms of hypertension during active service.  

2.  Symptoms of hypertension were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were first manifested 21 years after service in March 1998.  

3.  The Veteran has a current disability of hypertension.   

4.  Hypertension did not begin during service and is not related to active service.  

5.  Service connection is currently in effect for posttraumatic stress disorder (PTSD), Type II diabetes mellitus, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, and erectile dysfunction.  

6.  Hypertension was not caused by or increased in severity beyond its natural progression by the service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service and may not be presumed to have originated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2013).  

2.  Hypertension was not caused or aggravated by the service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in March 2006.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.  The Veteran's Social Security Administration (SSA) documentation was requested for association with the record.  In July 2008, the SSA informed VA that the documentation could not be located.  

The Veteran was afforded multiple VA evaluations.  The examination reports are of record.  Upon review of the examination reports, the Board requested a VHA internal medicine opinion.  The opinion was incorporated into the record and provided to the Veteran.  To that end, when VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2013 VHA opinion reflects that all relevant records were reviewed and the questions posed were answered.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Service Connection

The Veteran asserts that service connection for hypertension is warranted secondary to his service-connected diabetes mellitus.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The claimed disorder, hypertension, is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for PTSD, Type II diabetes mellitus, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, and erectile dysfunction.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

After a review of all the evidence, the Board initially finds that the weight of the evidence demonstrates that the Veteran did not sustain vascular injury or disease or chronic symptoms of hypertension during active service.  The Veteran's service treatment records do not refer to hypertension or elevated blood pressure readings.  

The Veteran has currently diagnosed hypertension.  The Board next finds that symptoms of hypertension were not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were first objectively manifested some 21 years after service in March 1998.  Clinical documentation from the Guthrie Clinic dated in March 1998 states that the Veteran was diagnosed with hypertension which "may be [secondary to medications]."  At a September 2010 VA examination for compensation purposes, the Veteran presented a history of hypertension of approximately 15 years' duration.  The Veteran was diagnosed with essential hypertension.  The examiner opined that the Veteran's hypertension was "not caused by or a result of military service" as "his service record [blood pressure] readings were [within normal limits];" he left military service in 1977[;] and [hypertension] was not diagnosed [until] 15 y[ea]rs ago (1995)."  

On the question of nexus of hypertension to service, the Board finds that the weight of the competent evidence demonstrates that the hypertension was not incurred in active service and is not related to such service.  No competent medical professional has attributed the onset of the Veteran's hypertension to active service.  

The December 2013 VHA opinion weigh against a finding of relationship of current hypertension to service.  The VHA opinion notes that the Veteran's records had been reviewed and concludes that, "thus, given that he was initially diagnosed with hypertension in 1998 and first treated for it in 2001, I do not feel that his hypertension is a condition that developed during, or due to, his time in military service."  

The Veteran advances that the hypertension arose secondary to his service-connected Type II diabetes mellitus.  The medical opinions of record weigh against a finding of any relationship between the Veteran's hypertension and his Type II diabetes mellitus and other service-connected disabilities.  

The report of the October 2009 VA examination for compensation purposes states that "[diabetes mellitus] does not cause [hypertension]" and "therefore, there is no causative relationship between [hypertension] and [diabetes mellitus]."  

The report of a March 2013 VA examination for compensation purposes and the April 2013 and June 2013 addenda thereto convey that "[diabetes mellitus] does not cause [hypertension];" "however, they both affect the vascular (micro & macro) system of the kidney and as of 13 Mar[ch] 12, there was no evidence of renal changes that were sometimes seen with diabetes;" and "therefore, it is less likely than not that his chronic [hypertension] is related to and/or has increased the natural progression" of his service-connected disabilities.  The VA nurse-practitioner stated further that "his [blood pressures] have been stable with a single daily low dose of Lisinopril (20mg);" "there has been no worsening of his [blood pressure] with the current medication regimen;" and his "peripheral neuropathy, [erectile dysfunction], and PTSD have not been shown to [be] associated with the development of [hypertension]."  

The December 2013 VHA opinion notes that uncontrolled diabetes mellitus "certainly has well established effects on the microvascular system and can lead to worsened blood pressure [and] renal disease" and the Veteran's Type II diabetes mellitus and hypertension were in "overall excellent control" through his use of prescribed medication.  The physician opined that "given that he has been diagnosed with and treated for diabetes throughout this entire period, while still maintaining excellent control of his blood pressure on only a single medication, with essentially normal or low measurements during visits over the past five years, I feel that it is less likely than not that his hypertension is related to/and or increased in severity beyond its natural progression due to diabetes mellitus or his other service connected disabilities."  

The Veteran has not advanced that he was diagnosed with or treated for hypertension during active service.  He asserts that his hypertension is related to his service-connected Type II diabetes mellitus.  The Board finds that the Veteran's lay statements do not constitute competent evidence in this case given that hypertension was not shown in service; there were no chronic symptoms of hypertension in service or for years after service; hypertension first diagnosed years after service; and medical professionals have expressly negated a relationship between hypertension and his Type II diabetes mellitus and other service-connected disabilities.  He has not offered any medical qualifications.  The Veteran is not competent to offer an opinion regarding the etiology of his hypertension under the facts in this case.  The onset of hypertension, in the context of no chronic in-service symptoms or continuous post-service symptoms, is not amenable to observation by a lay person.  The question of the etiology of such a disability involves the ruling in or out of multiple potential etiologies.  It is therefore too complex to be addressed by a layperson.  The relationship between hypertension and its causes is the subject of extensive research by medical professionals, as it would require specific clinical testing and correlation.  See Jandreau, 492 F.3d at 1377.  

In this case, hypertension was not shown during active service or for many years thereafter.  The record reflects no chronic hypertension symptoms during service; no manifestation of hypertension to a compensable degree within one year of service separation; and no continuous post-service symptoms of hypertension.  No relationship between the Veteran's hypertension and his service-connected disabilities has been identified.  The weight of the competent evidence demonstrates that the currently diagnosed hypertension was not incurred in or otherwise related to active service or caused or aggravated by a service-connected disability.  For these reasons, the Board finds that service connection for hypertension, including both as a presumptive disease and as secondary to a service-connected disability, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Therefore, the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is denied.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


